EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Bak on 2/19/21.

The application has been amended as follows: 
In claim 1, line 8 of the claim, after “a valve stem;”, delete “and”.
In claim 1, insert at the end of the claim, insert on the next line, --the valve stem has a plunger at one end thereof for engaging the flange base to seal the port in the flange base when the plunger/seal assembly is extended to said first position; 
an opposite end of the valve stem extends through a hub in the valve bonnet and has a handle fixed thereto at a location spaced from the valve bonnet and exterior of the valve body;

	the at least one cam lever is secured to the hub of the valve bonnet with a cam lever pin about which the cam lever is able to be pivoted to lock the plunger/seal assembly in the first position and to unlock the plunger/seal assembly from the first position--.
	Cancel claims 2-5.
	In claim 6, line 1 of the claim, after “claim”, change “5” to --1--.

Reasons for Allowance
Claims 1 and 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is a rising stem valve having the combination of the cam lever is secured to the hub of the valve bonnet with a cam lever pin about which the cam lever is pivoted to lock the assembly in the first position and unlock the assembly in the second position in combination with the rest of the claim as cited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921